Name: Commission Regulation (EEC) No 327/81 of 6 February 1981 correcting Regulation (EEC) No 3102/80 as regards certain export licences for cereals
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  plant product
 Date Published: nan

 7. 2. 81 Official Journal of the European Communities No L 35/ 15 COMMISSION REGULATION (EEC) No 327/81 of 6 February 1981 correcting Regulation (EEC) No 3102/80 as regards certain export licences for cereals Article 1 is replaced by the following : 'Article 1 The following Article is hereby inserted in Regula ­ tion (EEC) No 2042/75 : "Article 9d THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 12 (2) thereof, Whereas, by Regulation (EEC) No 3102/80 (3), amending for the 18th time Regulation (EEC) No 2042/75 (4), the Commission introduced a period of reflection in respect of the issue of certain export licences ; whereas the said provision was erroneously introduced for all products within subheading 23.07 B of the Common Customs Tariff, some of which do not fall within the common organization of the market in cereals ; whereas the correction of the said provision must take effect as of the date of entry into force of Regulation (EEC) No 3102/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , 1 . Export licences for products within subhead ­ ings 23.07 B I a) 1 , 23.07 B I a) 2, 23.07 B I b) 1 , 23.07 B I b) 2, 23.07 B I c) 1 and 23.07 B I c) 2 of the Common Customs Tariff, with advance fixing of the refund, shall be issued on the third working day following the day the application was lodged, provided that no measure to suspend advance fixing of the refund is taken during that period . 2 . The period of validity of export certificates issued pursuant to paragraph 1 shall be calculated as from the actual day of issue ." Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 December 1980 . Regulation (EEC) No 3102/80 is hereby corrected as follows : This Regulation shah be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . {2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3 ) OJ No L 324, 29 . 11 . 1980 , p . 60 . ( «) OJ No L 213 , 11 . 8 . 1975, p . 5 .